Motion by defendant-respondent to dismiss appeal denied. We consider that plaintiff-appellant may be able to show herself aggrieved sufficiently by the terms imposed on her application to discontinue the action for divorce, to be entitled to a review on that question here and to be entitled to submit the further question whether, if the terms are not held to be excessive, she be allowed the alternative of accepting them or continuing the action. Motion by plaintiff-appellant for a stay denied. We treat the order of discontinuance as valid and binding until it be reversed or modified. Thus treated we deem the action presently discontinued and no stay which would operate to require the payment of alimony as though the action had continued ought on the record be granted pending the determination of the appeal on the merits. The appeal is added to the current calendar and is to be argued or submitted when reached. On an affidavit by either party showing that the presently unprinted part of the record or any brief cannot be printed with due diligence by November 17th, such part may be submitted in proper typewritten form. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.